internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-113615-99 date dec legend x d1 d2 d3 d4 d5 state dollar_figurex this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x is a corporation that was incorporated in state on d1 the shareholders of x shareholders desired that x elect s_corporation treatment for x effective on d2 but the election to be treated as an s_corporation was not timely filed accordingly x requests a ruling that it will be treated as an s_corporation effective d2 plr-113615-99 x received passive_investment_income as defined in sec_1362 and the regulations thereunder in excess of of its gross_receipts for three consecutive taxable years commencing with x’s d3 taxable_year x represents that the entire amount of x’s accumulated_earnings_and_profits on d4 the last day of the third year reduced by any actual distributions of x’s accumulated_earnings_and_profits made during that year was dollar_figurex in order to avoid a termination of x’s s status effective d5 under sec_1362 x plans to eliminate x’s accumulated_earnings_and_profits by electing under sec_1 f to make a deemed_dividend of dollar_figurex for x’s taxable_year ending on d4 x represents that all of the shareholders are willing to consent to the deemed_dividend election law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of three consecutive tax years and has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1362 provides that the termination shall be effective on and after the first day of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities plr-113615-99 sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 provide that an s_corporation may with the consent of all of its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 conclusions x did not file an election to be treated as an s_corporation under sec_1362 effective d2 x has however established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective d2 an original form_2553 along with a copy of this letter must be forwarded to the relevant service_center within the earlier of days from the date of this letter or the expiration of the statute_of_limitations for any affected income_tax returns x and the shareholders of x must file all amended returns required as a result of the treatment of x as an s_corporation effective d2 prior to the expiration of the applicable statute_of_limitations periods for the taxable_year beginning on d2 and the following year x must report and pay the tax on passive_investment_income imposed by sec_1375 this ruling shall be null and void should x or any of the shareholders fail to comply with the requirements of this paragraph moreover based on the representations made by x and provided that x eliminates x’s accumulated_earnings_and_profits by electing under sec_1_1368-1 to make a deemed_dividend of dollar_figurex for x’s taxable_year ending on d4 x’s s status will not terminate effective d5 under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-113615-99 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely signed david r haglund david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
